Conviction for assault to murder; punishment, two years in the penitentiary.
The bills of exception and statement of facts in this case were filed after the expiration of the statutory limit fixed for such filing, which is ninety days from the overruling of the motion for new trial. The order overruling the motion for new trial does not appear in the record, but from the order extending the time for filing the statement of facts, etc., it appears that the motion for new trial was overruled on May 3, 1932. Computation shows that ninety days from this date expired on August 1, 1932. The bills of exception and statement of facts were filed the following day, which was one day too late. See Jarrott v. State, 84 Tex.Crim. Rep.. Hence we cannot consider the statement of facts or bills of exception.
No error appearing, the judgment will be affirmed.
Affirmed.